20-12156-mg         Doc 14       Filed 10/08/20 Entered 10/08/20 13:10:44            Main Document
                                              Pg 1 of 5



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 ---------------------------------------------------------------   x
                                                                   :
 In re:                                                            :   Chapter 15
                                                                   :
 CX REINSURANCE COMPANY LIMITED (in                                :   Case No. 20-12156 (MG)
 Administration)                                                   :
                                                                   :
                  Debtor in a Foreign Proceeding                   :
                                                                   :
 ---------------------------------------------------------------   x

          ORDER GRANTING RECOGNITION OF FOREIGN MAIN PROCEEDING
                           AND RELATED RELIEF

          Richard Barker and Simon Edel, in their capacity as foreign representatives and joint

administrators (the “Foreign Representatives” or the “Administrators”) of CX Reinsurance

Company Limited (in Administration) (the “Company”), as debtor in administration under

Schedule B1 of the Insolvency Act of 1986 of England and Wales (the “Insolvency Act” and such

proceeding together with any ancillary, related or subsequent proceeding in England and Wales,

the “UK Proceeding”), pursuant to an order by the High Court of Justice, the Business and Property

Courts of England and Wales (the “English Court”) dated August 17, 2020 (and any amendments

thereto, the “Administration Order”), having filed the Verified Petition for Recognition of Foreign

Main Proceeding and Related Relief (the “Chapter 15 Petition”) commencing the above-captioned

chapter 15 case (the “Chapter 15 Case”) pursuant to chapter 15 of title 11 of the United States

Code, 11 U.S.C. §§ 101, et seq. (as amended, the “Bankruptcy Code”) seeking the entry of an

order (“Order”) (i) recognizing the UK Proceeding as a “foreign main proceeding” under sections

1515 and 1517 of the Bankruptcy Code; (ii) recognizing the Administrators as the Foreign

Representatives, jointly and individually, of the Company in connection with the UK Proceeding;

(iii) giving full force in the United States to the Administration Order including any extensions or
20-12156-mg         Doc 14   Filed 10/08/20 Entered 10/08/20 13:10:44            Main Document
                                          Pg 2 of 5



amendments thereof authorized by the English Court; (iv) granting related relief upon recognition

of the UK Proceeding as a foreign main proceeding pursuant to section 1520 of the Bankruptcy

Code; (v) granting such other relief as this Court may find just and proper; and (vi) otherwise

granting comity to and giving full force and effect to the UK Proceeding; and the Court having

considered and reviewed the Chapter 15 Petition and the other pleadings and exhibits submitted

by the Foreign Representatives in support of the Chapter 15 Petition (collectively the “Supporting

Papers”) and all objections or other responses filed thereto; and a hearing having been held on

October 8, 2020; due and timely notice of the filing of the Chapter 15 Petition having been given

in accordance with this Court’s order dated September 15, 2020 [Docket No. 7], approving the

form of notice and manner of service thereof, which notice is deemed adequate for all purposes

such that no other or further notice thereof need be given;

       NOW, THEREFORE, the Court hereby finds and determines as follows:

              A.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157
       and 1334.

               B.      This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(P).

               C.      Venue is proper in this district pursuant to 28 U.S.C. § 1410.

              D.     The Administrators are each a “person” as defined in section 101(41) of the
       Bankruptcy Code and based on the authority of the Administration Order and Insolvency
       Act, they are “foreign representatives” within the meaning of section 101(24) of the
       Bankruptcy Code.

              E.     The Chapter 15 Case was properly commenced pursuant to sections 1504
       and 1515 of the Bankruptcy Code.

               F.     The Chapter 15 Petition and Supporting Papers meet all of the requirements
       of section 1515 of the Bankruptcy Code.

              G.      The UK Proceeding is a “foreign proceeding” within the meaning of section
       101(23) of the Bankruptcy Code.

              H.      England and Wales is the center of main interests of the Company, and,
       accordingly, the UK Proceeding is a “foreign main proceeding” as defined in section

                                                 2
20-12156-mg       Doc 14     Filed 10/08/20 Entered 10/08/20 13:10:44             Main Document
                                          Pg 3 of 5



       1502(4) of the Bankruptcy Code, and is entitled to recognition as a foreign main proceeding
       pursuant to section 1517(b)(1) of the Bankruptcy Code.

               I.      The relief granted herein is necessary and appropriate, in the interest of the
       public and international comity, consistent with the public policy of the United States,
       warranted pursuant to sections 1507, 1509 and 1520 of the Bankruptcy Code, and will not
       cause any hardship to any parties in interest that is not outweighed by the benefits of the
       relief granted.

               J.      The Foreign Representatives and the Company, as applicable, are entitled
       to all of the relief available pursuant to sections 1520 and 1521(a)(4) and (5) of the
       Bankruptcy Code without limitation, because those protections are necessary to effectuate
       the purposes of chapter 15 of the Bankruptcy Code, to protect the assets of the Company
       and the interests of the Company’s creditors.

               K.      Absent the requested relief, the efforts of the Company, the English Court
       and the Administrators, in conducting an orderly and consistent administration of the
       Company’s affairs may be frustrated or impaired by the actions of certain individual
       creditors, a result contrary to the purposes of chapter 15.

               L.     The relief granted herein is necessary and appropriate, in the interests of the
       public and international comity, and consistent with the public policy of the United States.

       ACCORDINGLY, after due deliberation and sufficient cause appearing,

IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

       1.      The Chapter 15 Petition is granted and the UK Proceeding is hereby recognized as

a foreign main proceeding pursuant to sections 1517(a) and 1517(b)(1) of the Bankruptcy Code.

       2.      The Administrators are, jointly and individually, the foreign representatives of the

Company within the meaning of section 101(24) of the Bankruptcy Code and are authorized to act

on behalf of the Company in this Chapter 15 Case.            The Administration Order (and any

amendments or extensions thereof as may be granted from time by the English Court) is hereby

given full force and effect in the United States.

       3.      The Company and the Administrators, as its Foreign Representatives, are entitled

to all of the relief provided pursuant to section 1520 of the Bankruptcy Code and all provisions of

section 1520 of the Bankruptcy Code apply in this Chapter 15 Case throughout the duration of this


                                                    3
20-12156-mg       Doc 14      Filed 10/08/20 Entered 10/08/20 13:10:44           Main Document
                                           Pg 4 of 5



Chapter 15 Case or until otherwise ordered by this Court, including, without limitation, application

of the automatic stay imposed by section 362 of the Bankruptcy Code. Such relief shall include,

without limitation, a stay of all judicial and foreclosure proceedings in the United States against

any member of the Company or against any of their respective assets in the United States. The

Foreign Representatives are authorized to modify or lift the automatic stay with respect to a

specific litigation matter in the United States, with the agreement of the counterparty to such

litigation and without further order of the Court, by providing a notice to all parties to such

litigation and filing such notice on the docket.

       4.      The Foreign Representatives are hereby established as the representatives of the

Company with full authority to administer the Company’s assets and affairs in the United States.

       5.      The Foreign Representatives are authorized to take all actions necessary to

effectuate the relief granted pursuant to this Order.

       6.      The Foreign Representatives, the Company, and/or each of their respective

successors, agents, representatives, advisors, and counsel shall be entitled to the protections

contained in sections 306 and 1510 of the Bankruptcy Code.

       7.      This Order is without prejudice to the Foreign Representatives requesting any

additional relief, including seeking recognition and enforcement in the United States of any further

orders issued by the English Court.

       8.      Any objections to the Chapter 15 Petition that have not been withdrawn or resolved

are hereby overruled.

       9.      This Court shall retain jurisdiction with respect to the enforcement, amendment or

modification of this Order.




                                                   4
20-12156-mg       Doc 14      Filed 10/08/20 Entered 10/08/20 13:10:44          Main Document
                                           Pg 5 of 5



       10.     The Foreign Representatives shall serve a copy of this Order by first class mail to

(a) all persons or bodies authorized to administer foreign proceedings of the Company; (b) counsel

to the litigation claimants listed on Schedule B of the petition; (c) all known creditors of the

Company in the United States pursuant to Rule 2002 of the Bankruptcy Rules (d) the Office of the

U.S. Trustee; (e) the New York State Department of Financial Services; and (f) all other parties

that this Court may direct.

       11.     The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry

IT IS SO ORDERED.

 Dated: October 8, 2020
        New York, New York



                                             _____/s/ Martin Glenn_______
                                                    MARTIN GLENN
                                             United States Bankruptcy Judge




                                                5
